Moskowitz, J,
dissents in part in a memorandum as follows: I agree with the majority that plaintiff has not raised an issue of fact with respect to her 90/180-day claim. However, I disagree with the dismissal of the complaint under the permanent, consequential and significant limitation categories of serious injury under Insurance Law § 5102 (d).
*880While defendants’ experts concluded that plaintiff had normal range of motion in her shoulder and cervical and lumbar spine, plaintiff raised an issue of fact through the affidavit of her chiropractor, Dr. Rosenfeld, who first examined plaintiff a week after the accident and again in October 2009. Specifically, Dr. Rosenfeld opined that plaintiff did not have normal range of motion and had “sustained a permanent disability as a result of the bulging and herniated discs in her cervical spine and lumbar spine.” He concluded that “based upon this patient[’]s history, treatment, physical examination, range of motion testing, and review of the MRI and EMG test results,” these injuries “are the direct result of the automobile accident of July 23, 2007.”
Moreover, Dr. Shapiro, a radiologist, attested to MRI studies (upon which Dr. Rosenfeld relied) that revealed, inter alia, “focal disc bulge at C4-5[,] right paracentral herniation at C5-6,” “right foraminal herniation at L3-4, [and] loss of signal and central herniation at L4-5 with extension of disc into the neural foramen bilaterally.” Accordingly, this case involves contested issues of fact inappropriate for summary adjudication (see De La Cruz v Hernandez, 84 AD3d 652 [2011]; see also Linton v Nawaz, 62 AD3d 434, 440-441 [2009], affd 14 NY3d 821 [2010]).